EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Raphael on 06/03/2021.
The application has been amended as follows: 
	The claims are amended consistent with the attached proposed amendments marked "OK TO ENTER: /M.L.C./."

Allowable Subject Matter
Claims 11–14, 16–19, and 21–25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 11 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to a arrive at a method of 3D printing utilizing a molding composition comprises A: 5 to 100 wt% of at least one vinylaromatic-diene block copolymer A prepared by anionic polymerization containing a random construction of : 40 10 95 wt% of at least one vinylaromatic monomer (S), and 5 to 60 wt% of at least one diene monomer (B), wherein block copolymer A comprises at least one block (B/S) which forms a soft phase. 
GREGER PG Publication No. 20150125682 (of record) arrives at a method of 3D printing, comprising a step of fluidizing and extruding a molding composition to form an object, 

[AltContent: textbox (¶19 teaches - A typical controlled distribution hydrogenated styrenic block copolymer is a tri-block copolymer having styrene end blocks and a mid block of hydrogenated butadiene and styrene (typically written S-EB/S-S))][AltContent: textbox (A: at least one vinylaromatic-diene block copolymer 
51% of a vinylarmoatic monomer (see ¶56’s disclosure that 51% is polystyrene) (S) and 
49% of at least one diene monomer (the butadiene making up the remaining component. See discussion of at ¶19 defining the composition of “S-EB/S-S”.) (B) )][AltContent: textbox (21 % of C: customary additives and auxiliaries)][AltContent: textbox (15% of B1:  at least one polymer selected from the group consisting of: standard polystyrene and high-impact polystyrene)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Annotation of GREGER’s Table 1)]
    PNG
    media_image1.png
    342
    206
    media_image1.png
    Greyscale


A at 64 wt% containing 
 51% of a vinylarmoatic monomer (see ¶56’s disclsoure that 51% is polystyrene) (S), and 
49% of at least one diene monomer (the butadiene making up the remaining component. See discussion of at ¶19 defining the composition of “S-EB/S-S”.) (B),
B1 at 15 wt% of high-impact polystyrene (see Table 1’s part 1); 
C at 21 wt% of costmary additives (oil); and
 that a 3D printer is used for the 3D printing (¶2). 

With respect to the recitation of “characterized in that the viscosity of the molding composition at shear rates of 1 to 10 1/s and at temperatures of 250°C is not higher than 1x105 Pa*s and the melt volume rate (MVR, measured to ISO 1133 at 220°C and 10 kg load) is more than 6 mI/10 min,” GREGER, by arriving at the claimed composition, is considered to arrive at the same compositional properties. (See MPEP 2112(V)). In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. (see MPEP 2112–2112.02).
However, GREGER's disclosure points one of ordinary skill in the art to make the above composition with block copolymers in a controlled non-random distribution (see ¶19). Therefore, GREGER fails to disclose a method of 3D printing utilizing a molding composition comprises A: 5 to 100 wt% of at least one vinylaromatic-diene block copolymer A prepared by anionic polymerization containing a random construction of : 40 10 95 wt% of at least one vinylaromatic monomer (S), and 5 to 60 wt% of at least one diene monomer (B), wherein block copolymer A comprises at least one block (B/S) which forms a soft phase. 



PG Publication No. 20100304088 teaches the optional addition of a shell may be present on the particles that can e.g. be introduced via grafting or during a second stage of emulsion polymerization which includes a styrene/isoprene random copolymer (¶80). However, this reference fails to make obvious the claimed wt% of component A.
Therefore, claim 11 is allowed because the prior art fails to disclose a method of 3D printing utilizing a molding composition comprises A: 5 to 100 wt% of at least one vinylaromatic-diene block copolymer A prepared by anionic polymerization containing a random construction of : 40 10 95 wt% of at least one vinylaromatic monomer (S), and 5 to 60 wt% of at least one diene monomer (B), wherein block copolymer A comprises at least one block (B/S) which forms a soft phase. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7–8, filed 003/04/2021, were fully considered and are persuasive.  All previous objections and rejections are withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743